Exhibit 10.04
 
SEVERANCE COMPENSATION AGREEMENT


This Severance Compensation Agreement (this “Agreement”) is made as of the 14th
day of May 2012, and is made between SWK Holdings Corporation, a Delaware
corporation (the “Company”) and Paul V. Burgon, an individual (the
“Employee”).  The Company and the Employee are collectively referred to as the
“Parties” and each as a “Party.”
 
WHEREAS, the Employee is employed as the Company’s Interim Chief Financial
Officer;
 
WHEREAS, due to a diminution of the Employee’s duties from full time to part
time, and the relocation of the Company’s headquarters, Employee intends to
resign his employment;
 
WHEREAS, the Company and the Employee desire to enter into a written agreement
regarding the terms of termination of the Employee’s employment; and
 
WHEREAS, for purposes of this Agreement, “termination of employment” means a
“separation from service” as defined under Treasury Regulations Section
1.409A-1(h).
 
Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are acknowledged, the undersigned agree as follows:
 
1.           Termination; Part-Time Salary. The Employee’s employment with the
Company will terminate upon the earlier of (a) delivery of 60 days’ written
notice by the Company or the Employee to the other party or (b) May 15, 2013
(the date of such termination, the “Separation Date”).
 
2.           Release. Within sixty (60) days of the Separation Date, the
Employee will execute and deliver to the Company a general waiver and release of
claims in a form substantially similar to Exhibit A attached to this Agreement
(the “Release”).
 
3.           Severance Benefits.  Upon the date the Release becomes effective
and irrevocable in its entirety, the Employee shall be entitled to receive the
following (collectively, the “Severance Benefits”):
 
(a)         The Company shall pay the Employee an amount equal to $125,000.00,
minus the sum of (i) $6,250.00 multiplied by the number of months in the period
beginning July 1, 2012 and ending on the Separation Date (pro-rated for partial
months) that the Employee opted to receive his full-time annual salary of
$175,000.00, and (ii) all required tax withholdings or other required deductions
(the “Severance Payment”).  The Severance Payment shall not be considered
“compensation” for purposes of determining any benefits provided under any
pension, savings, or other benefit plan maintained by the Company.
 
(b)         The Company shall enter into a restricted stock award agreement in a
form substantially similar to Exhibit B attached to this Agreement (the
“Restricted Stock Award Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)          The Company shall reimburse the Employee, on a monthly basis, in
arrears, for the premium cost of COBRA continuation coverage under the Company’s
group medical insurance plan (only to the extent of the employer portion of the
premium cost for similarly situated active employees in the Company’s group
medical insurance plan) until the earlier of (x) the date the Employee becomes
eligible for group medical insurance coverage as the result of the Employee
accepting another position with a new employer other than NightWatch Capital
Advisors, LLC (“Nightwatch”) and (y) June 30, 2013; provided, that the Employee
agrees to notify the Company by registered mail, return receipt requested,
within five (5) business day of becoming eligible for group medical insurance
coverage as the result of the Employee accepting another position with a new
employer other than NightWatch.  The Employee shall be solely responsible for
the remainder of the premium cost of COBRA continuation
coverage.  Notwithstanding the foregoing, in the event the Employee, at his
discretion, elects before June 30, 2013 to obtain group medical insurance
coverage through or sponsored by NightWatch, the Company agrees to reimburse the
Employee, on a monthly basis, the premium cost of such insurance coverage at a
rate no greater than the premium costs of COBRA continuation coverage that the
Company would otherwise by obligated to pay under this Section 3(c).
 
(d)         The Company shall pay the Employee for all accrued pay and unused
and accrued vacation as of June 30, 2012.
 
4.           Part-Time Salary. Unless the Employee elects to receive his
full-time salary of $175,000.00 and reduce the Severance Payment as set forth in
Section 3(a), the Employee’s annual salary beginning July 1, 2012 will be
$100,000.00.
 
5.           Full Payment of Wages/Unused Vacation. After the Company has
provided the benefits set forth in Section 3 of this Agreement, the Employee
will have been paid all wages, salary, bonus, commissions, or other
compensation, including pay for accrued but unused vacation time, and will have
received all stock options, to which the Employee is entitled.  The Employee
agrees that the consideration in this Agreement is adequate for the Release
described in Section 2.
 
6.           Non-disparagement. The Employee agrees not to disparage the
Company, or its past and present investors, officers, directors or employees, or
any of their affiliates. The Company agrees to instruct its investors, officers,
directors and employees holding the title of vice-president, managing director
or equivalent or higher, or any of its affiliates, not to disparage the
Employee.
 
7.           Non-Cooperation.  To the fullest extent permitted by law, the
Employee will not cooperate with, or assist, any person or entity in any
complaint, claim or action filed with any federal, state or local court or
governmental agency, or any demand for arbitration asserted, against the Company
(collectively, the “Legal Proceedings”).  The Employee agrees not to discuss,
comment, give, or prepare, any writing involving any issue arising out of, or
related to, any Legal Proceedings in which the Company is, or shall become,
involved without first having been so authorized in writing by the Company’s
Board of Directors (the “Board”) or by virtue of process issued by a court of
competent jurisdiction.  Nothing in this Agreement is intended to prevent the
Employee from testifying or otherwise participating in any Legal Proceedings
after the Employee has been served with either a subpoena or court order
compelling the Employee’s participation. In the event that the Employee is
issued process by a court of competent jurisdiction, the Employee agrees to
notify immediately the Company and, if requested, to meet with the Company’s
attorneys before discussing, testifying, commenting, giving or preparing any
writing.  This Section 6 does not apply to any Legal Proceedings in which the
Employee is a party.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Cooperation.  Upon the receipt of reasonable notice from the
Company (including outside counsel), the Employee agrees that while employed by
the Company and thereafter for a period of eighteen (18) months, the Employee
will respond and provide information with regard to matters in which the
Employee has knowledge as a result of the Employee’s employment with the
Company, and will provide reasonable assistance to the Company and its
representatives in defense of any claims that may be made against the Company,
and will assist the Company in the prosecution of any claims that may be made by
the Company, to the extent that such claims may relate to the period of the
Employee’s employment with the Company (collectively, the “Claims”).  The
Employee agrees to promptly inform the Company if the Employee becomes aware of
any lawsuits involving Claims that may be filed or threatened against the
Company.  The Employee also agrees to promptly inform the Company (to the extent
that the Employee is legally permitted to do so) if the Employee is asked to
assist in any investigation of the Company (or its actions) or another party
attempts to obtain information or documents from the Employee (other than in
connection with any litigation or other proceeding in which the Employee is a
party-in-opposition) with respect to matters the Employee believes in good faith
to relate to any investigation of the Company, regardless of whether a lawsuit
or other proceeding has then been filed against the Company with respect to such
investigation, and shall not do so unless legally required.  During the pendency
of any litigation or other proceeding involving Claims, the Employee shall not
communicate with anyone (other than the Employee’s attorneys and tax and/or
financial advisors and except to the extent that the Employee determines in good
faith is necessary in connection with the performance of the Employee’s duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation or regulatory or administrative proceeding involving the
Company without giving prior written notice to the Company.  [The Company shall
compensate the Employee at the rate of $100 per hour for all hours spent
complying with this Section 7 during any calendar month following the
termination of Employee’s employment in which Employee’s compliance with this
Section 7 exceeds ten (10) hours.]  Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Employee for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Employee in complying with this Section 7.
 
9.           Confidentiality and Non-Disclosure.  The Employee acknowledges that
all Confidential Information (as defined below) is the property of the Company.
Therefore, the Employee agrees that, except as required by law or court order,
he shall not disclose to any unauthorized person or use for his own account any
Confidential Information without the prior written consent of the Board.  The
Employee shall deliver to the Company at the Separation Date, or at any other
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information and the business of the Company or its
affiliates which he may then possess or have under his control. For purposes of
this Agreement, “Confidential Information” means all observations and data, no
matter the form, obtained by the Employee while employed by the Company
concerning the business or affairs of the Company or its affiliates, including,
without limitation, any business plans, practices and procedures, pricing
information, profit or loss figures, information relating to customers and
clients. Confidential Information does not include information that becomes
generally known to and available for use by the public other than as a result of
the Employee’s acts or omissions to act or, except as covered by non-disclosure
agreements with third parties, information that relates to any person or entity
that was the subject of merger and acquisition activities explored by the
Company and declined by the Board in the thirty (30) months prior to the date
hereof (an “Excluded Entity”).  The Company specifically acknowledges and agrees
that it shall not be a violation of this Agreement for the Employee to have
contract with an Excluded Entity.
 
 
3

--------------------------------------------------------------------------------

 
 
10.         Non-Solicitation.  The Employee agrees that for a period commencing
on the date hereof and ending on the two year anniversary of the Separation Date
(the “Restricted Period”), the Employee will not, without written consent of the
Board, directly or indirectly contact, approach or solicit, for the purpose of
offering employment to or hiring (whether as an employee, consultant, agent,
independent contractor or otherwise) or actually hire any person, other than
John F. Nemelka and Laurel Martinelli, who is or has been employed or retained
by the Company, or induce or attempt to induce any current or former customer,
supplier or other business relation of the Company into any business
relationship which would materially harm the Company’s business.
 
11.         Standstill.  The Employee agrees that during the Restricted Period,
he will not (a) advise, assist, encourage, or provide information to, any
individual or entity seeking to influence the management of the Company through
acquisition of the Company’s debt or equity securities and (b) make, or directly
or indirectly participate in, any solicitation of proxies, or otherwise solicit
stockholders of the Company, for the approval of any stockholder proposal.
 
12.         Non-Admission of Liability.  The Parties agree that nothing in this
Agreement shall be deemed or construed at any time to be an admission by either
Party of any improper or unlawful conduct.
 
13.         Miscellaneous.
 
13.1       Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.
 
13.2       Complete Agreement.  This Agreement, the Release and the Restricted
Stock Award Agreement embody the complete agreement and understanding among the
Parties and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter of this Agreement in any way.
 
 
4

--------------------------------------------------------------------------------

 
 
13.3       Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
13.4       Successors and Assigns.  Except as otherwise provided in this
Agreement, this Agreement shall bind and inure to the benefit of and be
enforceable by the Employee and the Company, and their respective successors and
assigns; provided that rights and obligations of the Employee under this
Agreement shall not be assigned without the Company’s prior written consent.
 
13.5       Governing Law; Venue; Waiver of Jury Trial.  All questions concerning
the construction, validity and interpretation of this Agreement will be governed
by and construed in accordance with the domestic laws of the State of Utah,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Utah or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Utah.  The
parties hereby irrevocably and unconditionally submit in any legal action or
proceeding arising out of or relating to this Agreement to the exclusive
jurisdiction of the courts located in Utah County, State of Utah, U.S.A., or the
United States District Court for the District of Utah and, in any such action or
proceeding, consent to jurisdiction in such courts and waive any objection to
the venue in any such court.
 
13.6       Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Employee.
 
13.7       No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent
and no rule of strict construction shall be applied against either Party.
 
13.8       Headings.  The section headings in this Agreement are inserted merely
for the convenience of reference only and shall not be used to construe, affect
or modify the terms of any term of this Agreement.
 
[Signatures on following page]
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
The Parties have executed and delivered this Severance Compensation Agreement as
of the date first stated above.
 
/s/ Paul V. Burgon                        
Paul V. Burgon






SWK HOLDINGS CORPORATION




By: /s/ John F. Nemelka                
Name:
Title:
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Release
 
I, the undersigned employee, together with my administrators, agents, executors,
heirs, trustees, successors and assigns, forever waive and release all legal
claims and causes of action against SWK Holdings Corporation, its current and
former officers, directors, managers and shareholders (hereafter, for purposes
of this Release, the “Company”) related to or arising from my employment with
and termination of employment from the Company, in exchange for the Severance
Benefits (as defined in my Severance Compensation Agreement, dated as of
__________, 2012) (the “Release”).
 
As part of this Release, I waive my right to pursue any lawsuits relating to
discrimination against the Company in regards to my employment and termination
of employment based upon my gender, race, color, national origin, religion, age,
disability or any other protected class arising under Title VII of the Civil
Rights Act, the Equal Pay Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Utah Anti-Discrimination Act and any and all other federal, state, county or
city government employment discrimination laws inasmuch as is permissible under
each law.
 
I understand that this Release does not prevent me from filing a charge of
discrimination with the Equal Employment Opportunity Commission or the Utah
Anti-Discrimination and Labor Division. However, by signing this Release, I
hereby waive any right to receive any compensation or damages if I prevail in
such a claim.  I also agree not to authorize any other person or entity,
including any governmental agency, to seek individual remedies for me against
the Company.  Notwithstanding anything in this Release to the contrary, in the
event that I receive any proceeds of or payments from any such claim, such
proceeds and/or payments shall be remitted and paid to the Company.
 
This Release also includes, but is not limited to, waiving the right to pursue
any claims or legal actions against the Company relating to my employment and
termination of employment brought under the National Labor Relations Act, the
Fair Labor Standards Act, and the Occupational Safety and Health Act, and all
other federal, state, county and city government employment laws inasmuch as is
permissible under each law.
 
This Release also includes, but is not limited to, waiving the right to pursue
any civil tort or contract claims against the Company relating to my employment
and termination of employment.
 
I have not filed any complaints, claims, actions or charges against the Company
with any federal, state or local court or governmental agency, or any demands
for arbitration, for any matters hereby released.
 
I understand that this Release of claims applies only to claims arising before
the date this document is signed, and not to claims that may arise after the
signing of this Release.
 
I acknowledge that in accordance with the Age Discrimination in Employment Act,
the Company has provided the opportunity for me to consider the terms of this
agreement for at least twenty-one (21) days before signing it; and that if I
have signed and returned this document prior to the expiration of twenty-one
days, I have done so voluntarily and have therefore declined my right to
consider the agreement for the full twenty-one day period. I acknowledge that I
have been informed that I may revoke my signature within seven (7) days of
signing this document and void this agreement. This Release shall be effective
and irrevocable in its entirety on the eighth (8th) day following my execution
and non-revocation of this Release.
 
 
 

--------------------------------------------------------------------------------

 
 
I agree to return all Company property to the Company by the time that I return
this Release to the Company with my signature. This includes all equipment,
materials, data, computer files, product, and any other property, whether
physical or intellectual that belongs to the Company and is in my possession
that is not included as part of the above-referenced Severance Payments.
 
I understand that I receive the Severance Payments in exchange for my signing
this Release, and that I would not have otherwise been entitled to the Severance
Payment had I not agreed to the terms laid out in this document.
 
I agree that if any part of this Release is found to be unenforceable by law
that the remaining portions will continue to be in force to the fullest extent
permissible by law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic laws of the State of Utah, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah.  The parties hereby irrevocably and
unconditionally submit in any legal action or proceeding arising out of or
relating to this Agreement to the exclusive jurisdiction of the courts located
in Utah County, State of Utah, U.S.A., or the United States District Court for
the District of Utah and, in any such action or proceeding, consent to
jurisdiction in such courts and waive any objection to the venue in any such
court.
 
I agree and accept with the understanding that I will be legally bound by the
above:
 
 
                                                                                                            Date:                                                 
Paul V. Burgon




On Behalf of SWK Holdings Corporation
 
 
                                                                                                       
     Date:                                                
Name:
Title:




 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Restricted Stock Award Agreement
 
SWK HOLDINGS CORPORATION
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of _________,
2012 (the “Date of Grant”), is made by and between SWK Holdings Corporation, a
Delaware corporation (the “Company”), and Paul V. Burgon (the “Grantee”).


WHEREAS, pursuant to the 2010 Equity Incentive Plan, as amended (the “Plan”),
the Company may grant shares of restricted common stock, par value $0.001 per
share; and
 
WHEREAS, the Company desires to grant to the Grantee the Restricted Stock as set
forth herein;
 
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


Section 1.                      Grant of Restricted Stock


(a)          Grant of Restricted Stock. The Company hereby grants to the Grantee
375,000 shares of restricted stock (the “Restricted Stock”) upon the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.


(b)          Incorporation of Plan; Capitalized Terms. The provisions of the
Plan are hereby incorporated herein by reference.  Except as otherwise expressly
set forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.  The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations thereunder, and its decision shall be binding
and conclusive upon the Grantee and his/her legal representative in respect of
any questions arising under the Plan or this Agreement.


Section 2.                      Terms and Conditions of Award


The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:


(a)           No Ownership of Shares. Subject to the restrictions set forth in
the Plan and this Agreement, the Grantee shall not possess any incidents of
ownership of the shares of Restricted Stock until the vesting thereof,
including, but not limited to, voting or dividend rights.


(b)           Restrictions.  The Restricted Stock and any interest therein, may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, except by will or the laws of descent and distribution, during the
Restricted Period (the “Restriction”).  Any attempt to dispose of any Restricted
Stock in contravention of the restriction, this Agreement and the provisions of
the Plan shall be null and void and without effect.  For the purposes of this
Agreement, the term “vested” shall mean the lapse of the above restriction with
respect to such shares of Restricted Stock.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Certificate; Book Entry Form; Legends.  The Company shall issue
the shares of Restricted Stock either (i) in certificate form or (ii) in book
entry form, registered in the name of the Grantee, with legends, or notations,
as applicable, referring to the terms, conditions and restrictions applicable to
the Restricted Stock.  Grantee agrees that any certificate issued for Restricted
Stock prior to the lapse of any outstanding restrictions relating thereto shall
be inscribed with the following legends:


“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE 2010 EQUITY INCENTIVE PLAN OF
SWK HOLDINGS CORPORATION, AS AMENDED, AND THE RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED HOLDER AND THE COMPANY.  ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT.”


(d)           Lapse of Restrictions.  In accordance with the table below, the
shares of Restricted Stock shall vest on the first date, if any, before the
fifth anniversary hereof that the average closing price of the Common Stock as
reported on the Over-the-Counter-Bulletin Board (or such other exchange or
quotation system on which the Common Stock is listed or traded) for the 60
consecutive calendar days ending on such date (“Average Price”) is greater than
or equal to the Share Price set forth in the table below:


Number of  Shares Vested                                                Share
Price
      125,000                                                                           $1.66
      125,000                                                                           $2.07
      125,000                                                                           $2.49
 
 
The Restricted Stock shall vest if and to the extent provided in this Section
2(d), whether or not the Grantee is employed by or performing services for the
Company.


(e)           Upon the vesting of any shares of Restricted Stock, the Company
shall, as applicable, either remove the notations on any such shares of
Restricted Stock issued in book-entry form or deliver to the Grantee or the
Grantee’s personal representative a stock certificate representing a number of
shares of Common Stock, free of the restrictive legend described in
Section 2(c), equal to the number of vested shares of Restricted Stock.  If
certificates representing such Restricted Stock shall have theretofore been
delivered to the Grantee, such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer prior to the
issuance by the Company of such unlegended shares of Common Stock.  Upon such
vesting, the Common Stock may not be sold, offered for sale, pledged,
hypothecated or otherwise transferred in the absence of a registration statement
in effect with respect thereto under the Securities Act of 1933, as amended (the
"Act"), unless sold pursuant to Rule 144 of the Act or unless such sale, pledge
hypothecation or transfer is otherwise exempt from registration under the Act
and applicable state securities laws.


(f)            Notwithstanding anything to the contrary in this Agreement, all
shares of Restricted Stock that have not vested on or before the fifth
anniversary hereof shall be forfeited.  Shares of Restricted Stock forfeited
pursuant to this Section 2(f) shall be transferred to, and reacquired by, the
Company without payment of any consideration by the Company, and neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall thereafter have any further rights or interests in such
shares.  If certificates for any such shares containing restrictive legends
shall have theretofore been delivered to the Grantee (or his/her legatees or
personal representative), such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Income Taxes. The Grantee shall pay to the Company promptly upon
request, and in any event at the time the Grantee recognizes taxable income in
respect of the Restricted Stock (whether in connection with the vesting of the
Restricted Stock, the making of an election under Section 83(b) of the Code in
connection with the grant of the Restricted Stock as described in Section 2(f),
or otherwise), an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Stock.  Such payment may be made by any of, or a combination of, the following
methods: (w) cash or check; (x) out of any amounts otherwise owing by the
Company to the Grantee; (y) if permitted by the Committee in its discretion,
surrender of other shares of Common Stock of the Company which (A) in the case
of shares initially acquired from the Company (upon exercise of a stock option
or otherwise), have been held by the Grantee for such period (if any) as may be
required to avoid a charge to the Company’s earnings, and (B) have a Fair Market
Value on the date of surrender equal to the amount required to be withheld; or
(z) if permitted by the Committee in its discretion, by electing to have the
Company withhold or otherwise reacquire from the Grantee Shares of Restricted
Stock that vest pursuant to the terms hereof having a Fair Market Value equal to
the minimum statutory amount required to be withheld in connection with the
vesting of such Shares.  For these purposes, the Fair Market Value of the Shares
to be withheld or repurchased, as applicable, shall be determined on the date
that the amount of tax to be withheld is to be determined (the “Tax Date”).  All
elections by the Grantee to have Shares withheld or repurchased to satisfy tax
withholding obligations shall be made in writing in a form acceptable to the
Committee and shall be subject to the following restrictions:


 
(i)
the election must be made on or prior to the applicable Tax Date;



 
(ii)
once made, the election shall be irrevocable as to the particular Shares as to
which the election is made;



 
(iii)
all elections shall be subject to the consent or disapproval of the Committee;
and



 
(iv)
 if the Grantee is subject to Section 16 of the Exchange Act, the election must
comply with the applicable provisions of Rule 16b-3 promulgated under the
Exchange Act and shall be subject to such additional conditions or restrictions
as may be required thereunder to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.



(h)           Section 83(b) Election. The Grantee hereby acknowledges that he or
she may file an election pursuant to Section 83(b) of the Code to be taxed
currently on the fair market value of the shares of Restricted Stock (less any
purchase price paid for the shares), provided that such election must be filed
with the Internal Revenue Service no later than thirty (30) days after the grant
of such Restricted Stock. The Grantee will seek the advice of his or her own tax
advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock award
under federal, state, and any other laws that may be applicable. The Company and
its affiliates and agents have not and are not providing any tax advice to the
Grantee.
 
 
3

--------------------------------------------------------------------------------

 


Section 3.                      Miscellaneous


(a)           Notices. Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
both the Chief Executive Officer and the Chief Financial Officer of the Company
at the principal office of the Company and, in the case of the Grantee, to the
Grantee’s address appearing on the books of the Company or to such other address
as may be designated in writing by the Grantee.


(b)           Bound by Plan. By signing this Agreement, the Grantee acknowledges
that he/she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.


(c)           Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.


(d)           Invalid Provision. The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.


(e)           Modifications. No change, modification or waiver of any provision
of this Agreement shall be valid unless the same is in writing and signed by the
parties hereto.


(f)           Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.


(g)           Governing Law. This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of Delaware.


(h)           Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(i)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
4

--------------------------------------------------------------------------------

 


     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Date of Grant.
                                                                                                                  
 
 
 

   
SWK HOLDINGS CORPORATION

 
By: __________________________
Its: __________________________
 

_____________________________
Name: Paul V. Burgon
Address:

 
 
 
5
 
                                                       




 